                    Case 1:21-cv-03858-VM Document 58 Filed 08/23/21 Page 1 of 2


                                                                                                            Mark K. Anesh
                                                                                                77 Water Street, Suite 2100
                                                                                                New York, New York 10005
                                                                                             Mark.Anesh@lew isbrisbois.com
                                                                                                      Direct: 212.232.1411




                                                             August 23, 2021                           File No. 50031.2179




     VIA ECF

     Hon. Victor Marrero
     United States District Court
     Southern District of New York
     500 Pearl Street, Suite 1610
     New York, NY 10007-1312

              Re:       Rosenfield & Company, PLLC v. Trachtenberg, Rodes & Friedberg LLP et al.
                        1:21-cv-03858-VM

     Dear Judge Marrero:

             We have been retained as the new counsel for Trachtenberg Rodes & Friedberg LLP,
     defendants in the above-referenced matter. We have filed a notice of appearance, together with
     a proposed Order for substitution of counsel on consent to effectuate the change of attorneys. We
     are also counsel to third-party defendants Barry Friedberg and Leonard Rodes.

              We write today to respectfully request a 45 day extension, up to and including October 7,
     2021, of the deadline for defendant Trachtenberg Rodes & Friedberg LLP to answer, move, or
     otherwise respond to the crossclaims of defendants/third-party plaintiffs Star Auto Sales of Bayside,
     Inc., Star Auto Sales of Queens, LLC, Star Hyundai LLC, Star Nissan, metro Chrysler Plymouth
     Inc., Star Auto Sales of Queens County LLC, and Star Auto Sales of Queens Village LLC
     (collectively “Star Defendants”). Additionally, we write to request a 45 day extension, up to and
     including October 7, 2021, of the deadline for third-party defendants Barry Friedberg and Leonard
     Rodes to respond to the third-party complaint of the Star Defendants. These requests are the first
     such requests made by these defendants and they are made with the consent of the Star Defendants.

             This extension is necessary because we have only just been retained and we require additional
     time to complete transition and review the claims at issue. The additional time will permit these
     defendants to file a complete and accurate response to the crossclaims and third-party complaint,
     including the contemplation and identification of any deficiencies in these pleadings which may
     warrant their dismissal.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA

MARY LAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW Y ORK • NORTH CAROLINA

OHIO • OREGON • PENNSY LVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4849-3915-8519.1
               Case 1:21-cv-03858-VM Document 58 Filed 08/23/21 Page 2 of 2


Hon. Victor Marrero
August 23, 2021
Page 2


         We thank the Court for its attention to this matter.

                                                     Respectfully,

                                                     /s/ Mark Anesh

                                                     Mark K. Anesh of
                                                     LEWIS BRISBOIS BISGAARD &
                                                     SMITH LLP

MKA/aww

cc: All parties by ECF




                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           w ww.lewisbrisbois.com


4849-3915-8519.1
